Appeal by defendant from judgments of the County Court, Kings County, rendered August 2, 1960, convicting him, on his pleas of guilty, of (1) violation of section 974 of the Penal Law (keeping a place for game of policy), and (2) conspiracy to violate section 1372 of the Penal Law (contriving, drawing and assisting in a lottery); and sentencing him on each count to serve a term of six months in the New York City Penitentiary, such terms to run concurrently. The appeal is taken solely on the ground that the sentences are excessive. Judgments affirmed. No opinion. Nolan, P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.